Title: Mathew Carey to Thomas Jefferson, 23 September 1815
From: Carey, Mathew
To: Jefferson, Thomas


          
            Sir
            Philada Sept. 23. 1815.
          
          By this day’s mail I send, & request Your acceptance of, a copy of the last Edition of the Olive Branch, greatly enlarged.
          Absence from Philadelphia & long continued indisposition have tarnished the work with some most egregious blunders, of which I feel deeply ashamed.
          
          I hope & trust the 72d Chapter will be found a complete & unanswerable refutation of some most pernicious & deleterious errors.I remain, sir, respectfully
          
            Your obt hble servt
            Mathew Carey
          
        